Citation Nr: 0430950	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-00 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to August 22, 2000 for 
a 100 percent evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which in pertinent part granted a 100 percent 
evaluation for PTSD effective August 22, 2000.  

In June 2002, the veteran submitted correspondence indicating 
that he was not satisfied with the assigned effective date 
for the 100 percent evaluation.  In October 2002, the RO sent 
the veteran a letter advising him that his notice of 
disagreement was accepted in error and should be filed with 
the Board.  The veteran subsequently submitted a notice of 
disagreement to the Board, which was referred back to the RO.  
In December 2002, the RO issued a statement of the case (SOC) 
that considered entitlement to an earlier effective date for 
the 100 percent evaluation for PTSD based on clear and 
unmistakable error (CUE).  The veteran subsequently perfected 
this appeal.

On review, the veteran submitted a notice of disagreement 
with the assigned effective date for the 100 percent 
evaluation for PTSD within one year of being notified.  Thus, 
the April 2002 rating decision is not final as to that 
determination and consequently, is not subject to an attack 
based on CUE.  See Cook v. Principi, 318 F.3d 1334, 1342 
(Fed. Cir. 2002) (CUE provides a means for a collateral 
attack on a final decision of the RO).  Accordingly, the 
Board has recharacterized the issue as stated above.  

In July 2003, the RO denied special monthly compensation 
based on the need for aid and attendance or being housebound.  
In August 2003, the RO denied service connection for type II 
diabetes mellitus, hypertension, bronchial asthma, and 
obstructive sleep apnea; and also determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for gastroesophageal reflux disease.  
These issues have not been perfected for appeal and are not 
before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

On review of the claims folder, it does not appear that VA's 
duty to notify pursuant to the VCAA has been satisfied with 
regard to the issue of entitlement to an earlier effective 
date for the 100 percent evaluation for PTSD.  Therefore, a 
remand is necessary for compliance with the VCAA.

A July 1999 notice of award from the Social Security 
Administration (SSA) indicates that the veteran is receiving 
Social Security disability benefits and that he was 
considered disabled by SSA effective November 1, 1998.  On 
review, complete records pertaining to the veteran's award of 
disability benefits have not been obtained.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  
Specifically, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to substantiate his claim for an 
effective date prior to August 22, 2000 
for a 100 percent evaluation for PTSD; of 
the information and evidence he is 
responsible for providing; and of the 
evidence that VA will attempt to obtain.  

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: all 
records upon which a July 1999 award of 
disability benefits was based.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to an effective date prior to 
August 22, 2000 for a 100 percent 
evaluation for PTSD.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




